Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are is rejected under 35 U.S.C. 103 as being obvious over Ruiters, U.S. 2017/0061719 in view of Whalin et al., U.S. 2011/0161130.
	On claim 1, Ruiters cites (except as indicated)  
A method, comprising:
at a computing device that is configured to operate as a server in a client-server network (figure 1, remote server), the server comprising a processor with access to executable instructions ([0019] a net application) for,

assigning students in a classroom to one of the dismissal groups (as above, the student is assigned to a particular vehicle in [0026]. The “dismissal group” is at least one or more students assigned to a particular vehicle indicated above. Also, [0006] discloses the student will be scheduled in the classroom or dismissal location with instructions of where to go and how long it should take to get to the pickup area);
indicating on a display in the classroom the dismissal group for each student ([0027] The boarding assist data displays a schedule and list of students assigned to the authorized profile, dismissal locations, and dismissal timings); and
updating the display in the classroom with queueing information to indicate dismissal of all of the students assigned to one of the dismissal groups from the classroom and in sequence according to the dismissal group ([0027] Once the authorized profile confirms the pickup of the student profile through the selected computing device, the remote server receives the student profile pickup confirmation from the selected computing device of the authorized profile. As a result, the present invention is able to complete the dismissal process of the student profile. Optionally, the authorized profile may also have to input an electronic signature and an electronic timestamp confirming the dismissal process of the student profile. In this setting, as the student boards the assigned vehicle, the remote server becomes apprised of the as well as the claimed “updating the display in the classroom with queueing information to indicate dismissal of all of the students assigned to one of the dismissal groups from the classroom and in sequence according to the dismissal group.”  [0022] “In reference to FIG. 2 and FIG. 5-7, the remote server then identifies at least one student management instruction and at least one additional instruction for the student profile in order to generate an updated instruction as the student management instruction and the additional instruction are assigned to the student profile by the specific parent profile and the specific faculty profile. More specifically, the remote server identifies the student management instruction from the automation dismissal features”).
Regarding the excepted claimed: “updating the display in the classroom with queueing information to indicate sequential dismissal of the students from the classroom according to the dismissal group,” Ruiters discloses “[0026] In reference to student dismissal that is shown in FIG. 2 and FIG. 8, the remote server then wirelessly transmits student dismissal data of the updated instruction to the selected computing device of the specific faculty profile in order to receive a student profile dismissal confirmation. The dismissal data include the authorized profile, the vehicle identification, the student’s profile, pickup area, and pick up time.” Ruiters discloses this as “[0019] To engage with the system platform, parents, faculty members, and drivers can access a mobile site which runs on the remote server through utilization of a mobile application program interface (mobile API) on a remote mobile device, such as a smartphone, tablet, smart watch, etc.” 
teachers. Furthermore, teachers are typically associated as managing and teaching students within a classroom, and thus, it is the teachers in the classroom that, once apprised on the displays of their tables, smartwatches, and the like, would issue the dismissal order to their students. One of ordinary skill in the art would have had the teachers functionally carry out the claimed invention with a likelihood of success.   
Regarding the excepted claimed “sequential dismissal,” Ruiters, [0026], cites “The dismissal data include the authorized profile, the vehicle identification, the students profile, pickup area, and pick up time.” Ruiters doesn’t specifically disclose a “sequential dismissal.” However, it would have been obvious at the time the claimed invention was filed to further include an operation of “sequential dismissal” based on the cited embodiment. Dismissal of students from a classroom to their respective busses depends on the availability of the bus to pick up the students. While there may be instances of busses that pick up the students arriving simultaneously, clearly this is not the case all the time. In some instances, different busses arrive at different times to pick up different sets of students. In this case, different busses being available for the different students will be likely departing at different times, effectively forming a “sequential dismissal” of the students. One of ordinary skill in the art would have had the teachers functionally carry out the claimed invention with a likelihood of success.   

“generating an interface on a terminal that requires an end user to manually assign incoming vehicles to positions in dismissal groups at a staging area on school grounds, the positions associated with a vehicle identifier that is assigned to each of the incoming vehicles;
generating an interface on a terminal that requires an end user to manually begin a dismissal process that updates the display in the classroom with queueing information to indicate dismissal of all of the students assigned to one of the dismissal groups from the classroom and in sequence according to the dismissal group; and
generating an interface on a terminal that requires an end user to manually release the vehicle groups from the staging area according to a count that associates each student with one of the incoming vehicles,” Ruiters, above, discloses a feature in which dismissal data includes, among other things, the vehicle ID, student profile, pickup area, and pickup time. Furthermore, Ruiters, [0006] discloses an embodiment in which the system incorporates the use of an arrival/dismissal change management module, which may be used online and on remote smart devices. This module can be used to record arrival and dismissal changes by parents and staff. These changes are merged into the dismissal instruction when the driver is verified. Ruiters doesn’t specifically disclose “generating an interface on a terminal” to manually carry out the above operations. 
In the same art of scheduling, Whalin, [0110-113] discloses an embodiment in which a membership roster may be updated in response to automated or user indication. This includes the user, via internet or other communications systems, 
It would have been obvious at the time the claimed invention was filed to modify Ruiters using the features outlined in Whalin such that the claimed invention is disclosed. Ruiters discloses an known automated embodiment for managing incoming vehicles to positions in dismissal groups at a staging area on school grounds, the positions associated with a vehicle identifier that is assigned to each of the incoming vehicles while also including an embodiment facilitating arrival/dismissal changes using a management module. Whalin includes an option for amending or changing membership information via a “manual override capability.” 
It would have been obvious at the time the claimed invention was filed to modify the scheduling features disclosed in Ruiters using the manual override features of Whalin to realize an embodiment meeting the claimed invention. One of ordinary skill in the art would have included the override feature of Whalin into the scheduling feature of Ruiters to allow a user to amend the scheduling due to unforeseen changes (such as weather, accidents, and other related events). 
 
On claim 2, Ruiters cites except for the claimed: 
The method of claim 1, further comprising:
pre-populating a list of vehicle identifiers ([0026] see below) in response to proximity of the incoming vehicles to a geo-fence; and

Regarding the claimed “pre-populating a list of vehicle identifiers in response to proximity of the incoming vehicles to a geo-fence,” Ruiters, as previously disclosed, includes associating the dismissal data to include corresponding student data with vehicle ID. Furthermore, Ruiters, [0018] discloses positioning an AI device at a school facility entrance to identify vehicles entering the school grounds. Ruiters doesn’t disclose pre-populating a list of vehicle identifiers in response to proximity of the incoming vehicles to a geo-fence. 
However, it would have been obvious at the time the claimed invention was filed to include an embodiment wherein the claimed structure is functionally and equivalently constructed. 
As discussed above, Ruiters doesn’t include the claimed “geofence,” however, Ruiters discloses a known entrance mounted AI device, which is equivalent to the claimed “geofence,” which identifies incoming vehicle IDs where the vehicles will be used to transport students who possess corresponding assignments to particular vehicles, both of which have been previously associated with each other to create the claimed “dismissal data.” While the cited references do not include a mechanism to “pre-populate the vehicle IDs responsive to the proximity of incoming vehicles to a geofence,” nevertheless, a list is constructed to associate specific vehicle data with student data. While the claimed invention seems to require the list to be constructed at 

On claim 3, Ruiters discloses:  The method of claim 1, further comprising:
allowing an end user ([0026] remote server) to form a first dismissal group ([0026] top row of the list is associated with the driver at the front of the pickup line, with each subsequent row being associated with the subsequent authorize diver in the pickup line) and a second dismissal group, each with a fixed number of vehicle positions (see above).

On claim 4, Ruiters discloses: The method of claim 1, further comprising:
allowing an end user to update the queuing information from a first dismissal group to a second dismissal group. Ruiters, discloses in [0026], a top row of the list is associated with the driver at the front of the pickup line, with each subsequent row being associated with the subsequent authorize diver in the pickup line. Furthermore, Ruiters, discloses in [0027] that once the authorized profile confirms the pickup of the student profile through the selected computing device, the remote server receives the student profile pickup confirmation from the selected computing device of the authorized profile. As a result, 

On claim 5, Ruiters discloses: The method of claim 1, further comprising:
showing on the display a status for incoming vehicles associated with each of the students. Ruiters, [0018] discloses positioning an AI device at a school facility entrance to identify vehicles entering the school grounds while [0025] discloses each row comprises a plurality of columns that displays the arrival data of the respective authorized driver.

On claim 6, Ruiters cites except as indicated: The method of claim 1, further comprising:
changing a status for each of the students on the display in response to proximity of incoming vehicles relative to a geo-fence. Ruiters, discloses in [0027] that once the authorized profile confirms the pickup of the student profile through the selected computing device, the remote server receives the student profile pickup confirmation from the selected computing device of the authorized profile. As a result, the present invention is able to complete the dismissal process of the student profile.
Regarding the claimed “geofence,” Ruiters doesn’t include the claimed “geofence,” however, Ruiters discloses a known entrance mounted AI device, which is 

	On claim 7, see the rejection of claim 1 which discloses the same or similar limitations as disclosed in claim 7 and is thus rejected for the same reasons as claim 1. 

On claim 8, Ruiters cites: The system of claim 7, wherein the executable instructions include instructions to:

allow an end user to select vehicle identifiers from the list to create the dismissal groups. 
See the rejection of claim 2 which discloses the same or similar limitations as disclosed in claim 8 and is thus rejected for the same reasons as claim 2. 

On claim 9, Ruiters cites: The system of claim 7, wherein the executable instructions include instructions to:
allow an end user to form a first dismissal group and a second dismissal group, each with a fixed number of vehicle positions.
See the rejection of claim 3 which discloses the same or similar limitations as disclosed in claim 9 and is thus rejected for the same reasons as claim 3. 

On claim 10, Ruiters cites: 
The system of claim 7, wherein the executable instructions include instructions to: 
allow an end user to update the queuing information from a first dismissal group to a second dismissal group. 
See the rejection of claim 4 which discloses the same or similar limitations as disclosed in claim 10 and is thus rejected for the same reasons as claim 4. 


See the rejection of claim 5 which discloses the same or similar limitations as disclosed in claim 11and is thus rejected for the same reasons as claim 5. 

On claim 12, Ruiters cites: The system of claim 7, wherein the executable instructions include instructions to:
change a status for each of the students on the display in response to proximity of incoming vehicles relative to a geo-fence.
See the rejection of claim 6 which discloses the same or similar limitations as disclosed in claim 12 and is thus rejected for the same reasons as claim 6. 

On claim 13, Ruiters cites: The system of claim 7, further comprising:
a smart board (Abstract, computing device) disposed in the classroom ([0004] messages sent to the classroom) and configured with the display ([0006] When the unique ID is detected, notifications are sent to the classroom or dismissal location or staff members alerting them of the driver's arrival. The student will be scheduled in the classroom or dismissal location with instructions of where to go and how long it should take to get to the pickup area.  [0025] In reference to student arrival that is shown in FIG. 2 and FIG. 9, the remote server wirelessly transmits student arrival data of the updated instruction to the selected computing device of the specific faculty profile in order to receive a student profile pickup confirmation. The arrival data include the displayed in a list format indicating the position of each authorized profile).

On claim 14, Ruiters cites: The system of claim 7, further comprising (except as indicated):
a pair of mobile devices, one configured to receive inputs that correspond with positions of incoming vehicles in the dismissal groups ([0020] AI device scans incoming vehicle) and one configured to receive inputs that initiate dismissal of students from the classroom in response to formation of at least one dismissal group ([0004] electronic messages sent to classrooms as indicated in [0005] to computing devices indicated in [0023]).
Regarding the excepted “mobile devices,” neither the AI device nor the computing device is characterized as “mobile.” “Mobile” means the devices are capable of being moved and thus, are portable. Per MPEP 2144, “A.    Making Portable: “In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952) (Fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results.).”
Hence, one of ordinary skill in the art would have included a device which is non-portable to carry out the above claimed functions and the results of the substitution would have predicted the claimed invention. 

Claims 15-20 are rejected under 35 U.S.C. 103 as being obvious over Ruiters, U.S. 2017/0061719 in view of Whalin et al., U.S. 2011/0161130 and Kang et al., U.S. 2014/0306609.
On claim 15, Ruiters cites except as indicated:  
A method, comprising:
generating a first user interface to receive inputs to assign incoming vehicles to dismissal groups (a selected computer device of figure 1 to carry out the information gathering to include associating particular vehicles to one or more students disclosed in [0026]);
generating a second user interface that associates students in a classroom with one of the dismissal groups and provides queueing information to indicated dismissal of all of the students in a dismissal group from the classroom and in sequence according to the dismissal group (as above. Also, see the rejection of claim 1 regarding these limitations); and
generating a third user interface to receive inputs that initiate dismissal of students from the classroom in response to formation of at least one dismissal group ([0004] receiving messages sent to classrooms notifying students that they are ready to be picked up). 
and provides queueing information to indicate sequential dismissal of students from the classroom according to the dismissal group. 
Regarding the excepted “generating the first, second, and third interfaces,” while Ruiters, above, discloses using devices to carry out the claimed functions, Ruiters doesn’t disclose the “generation of interfaces” to carry out the claimed functions. 

It would have been obvious at the time the claimed invention was filed to modify the devices disclosed in Ruiters using the programmable GUIs disclosed in Kang such that the claimed invention is realized in a known embodiment. 
Kang discloses using known programmable GUIs to carry out customized functions while Ruiters discloses devices used to carry out the described claimed functions. One of ordinary skill in the art would have substituted the GUIs of Kang for the devices of Ruiters, programmed the GUIs to carry out the device functions disclosed in Ruiters and the results of the substitution would have predicted the claimed invention.  
Regarding the excepted: “and provides queueing information to indicate sequential dismissal of students from the classroom according to the dismissal group,” see the rejection of claim 1 which discloses the same or similar subject matter as the above claim limitations and is rejected for the same reasons outlined in the rejection of claim 1.  
Regarding the claimed:
“generating an interface on a terminal that requires an end user to manually assign incoming vehicles to positions in dismissal groups at a staging area on school grounds, the positions associated with a vehicle identifier that is assigned to each of the incoming vehicles;
generating an interface on a terminal that requires an end user to manually begin a dismissal process that updates the display in the classroom with queueing information to indicate dismissal of all of the students assigned to one of the dismissal groups from the classroom and in sequence according to the dismissal group; and
generating an interface on a terminal that requires an end user to manually release the vehicle groups from the staging area according to a count that associates each student with one of the incoming vehicles,” Ruiters, above, discloses a feature in which dismissal data includes, among other things, the vehicle ID, student profile, pickup area, and pickup time. Furthermore, Ruiters, [0006] discloses an embodiment in which the system incorporates the use of an arrival/dismissal change management module, which may be used online and on remote smart devices. This module can be used to record arrival and dismissal changes by parents and staff. These changes are merged into the dismissal instruction when the driver is verified. Ruiters doesn’t specifically disclose “generating an interface on a terminal” to manually carry out the above operations. 
In the same art of scheduling, Whalin, [0110-113] discloses an embodiment in which a membership roster may be updated in response to automated or user indication. This includes the user, via internet or other communications systems, providing, among other things, identifying information. Whalin also discloses an embodiment [0094] where there may be provided a system administrator who has a manual override capability to handle special scheduling problems.
It would have been obvious at the time the claimed invention was filed to modify Ruiters using the features outlined in Whalin such that the claimed invention is disclosed. Ruiters discloses an known automated embodiment for managing incoming vehicles to positions in dismissal groups at a staging area on school grounds, the 
It would have been obvious at the time the claimed invention was filed to modify the scheduling features disclosed in Ruiters using the manual override features of Whalin to realize an embodiment meeting the claimed invention. One of ordinary skill in the art would have included the override feature of Whalin into the scheduling feature of Ruiters to allow a user to amend the scheduling due to unforeseen changes (such as weather, accidents, and other related events). 

On claim 16, Ruiters cites:  The method of claim 15, wherein the first user interface includes a list of vehicle identifiers that correspond with incoming vehicles in a staging area on school grounds. Ruiters, discloses in [0026], a top row of the list is associated with the driver at the front of the pickup line, with each subsequent row being associated with the subsequent authorize diver in the pickup line.

On claim 17, Ruiters cites except: The method of claim 15, wherein the first user interface includes a list of vehicle identifiers that is pre-populated in response to proximity of the incoming vehicles to a geo-fence proximate school grounds.
Regarding the claimed “geofence,” Ruiters doesn’t include the claimed “geofence,” however, Ruiters discloses a known entrance mounted AI device, which is equivalent to the claimed “geofence,” which identifies incoming vehicle IDs where the 

On claim 18, Ruiters cites except: The method of claim 15, wherein the second user interface separates the display into individual identifiers for each of the students ([0026] student’s profile), the individual identifiers including a group number corresponding with one of the dismissal groups. 
Ruiters, in the following, discloses, “[0026] the vehicle identification, the students profile, pickup area, and pick up time. When the specific faculty profile has multiple student picks ups, respective authorized profiles are displayed in a list format indicating 
Ruiters doesn’t disclose the excepted claimed limitations. However, it would have been obvious at the time the claimed invention was filed to include the claimed “number corresponding with one of the dismissal groups.” In this case, the vehicle associated with the dismissal group.  
The disclosed vehicle row position likely includes a numerical designation, where it can be a vin number of the vehicle, license plate, or position description, (such as the “first row” or “first vehicle” and the like). Hence one of ordinary skill in the art would have further included these known features into the description disclosed in Ruiters and the results of these known identifiers would have met the claimed invention with a likelihood of success. 

On claim 19, Ruiters cites except: The method of claim 15, further comprising:
displaying the second user interface on a smart board (Abstract, computing device)  in the classroom. [0006] When the unique ID is detected, notifications are sent to the classroom or dismissal location or staff members alerting them of the driver's arrival. The student will be scheduled in the classroom or dismissal location with instructions of where to go and how long it should take to get to the pickup area.  [0025] In reference to student arrival that is shown in FIG. 2 and FIG. 9, the remote server wirelessly transmits student arrival data of the updated instruction to the selected computing device of the specific faculty profile in order to receive a student profile pickup confirmation. The arrival data include the authorized profile, the vehicle identification, the student profile, displayed in a list format indicating the position of each authorized profile.

On claim 20, Ruiters cites: The method of claim 15, wherein the first user interface, the second user interface, and the third user interface correspond with displays on independent computing devices. See Ruiters citing [0025, 26].

Response to Arguments
The applicant’s arguments with respect to the rejection of claim 1 (and thus, claim 7, and, in part, claim 21) have been carefully reviewed. 
Each of the independent claims include amendments below:
 “generating an interface on a terminal that requires an end user to manually assign incoming vehicles to positions in dismissal groups at a staging area on school grounds, the positions associated with a vehicle identifier that is assigned to each of the incoming vehicles;
generating an interface on a terminal that requires an end user to manually begin a dismissal process that updates the display in the classroom with queueing information to indicate dismissal of all of the students assigned to one of the dismissal groups from the classroom and in sequence according to the dismissal group; and
generating an interface on a terminal that requires an end user to manually release the vehicle groups from the staging area according to a count that associates each student with one of the incoming vehicles.”
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        /NABIL H SYED/Primary Examiner, Art Unit 2683